Exhibit 10.1

 

EXECUTION VERSION

 

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL: 
212-902-1000

 

Opening Transaction

 

To:

Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, NJ 08512

 

 

A/C:

051932044

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Base Capped Call Transaction

 

 

Ref. No:

SDB3300776504

 

 

Date:

December 15, 2016

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Amicus Therapeutics, Inc. (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of December 21, 2016 between Counterparty
and Wilmington Trust, National Association, as trustee (the “Indenture”),
relating to the USD 225,000,000 principal amount of 3.00% Convertible Senior
Notes due 2023 (the “Convertible Securities”).  In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern.  For the avoidance of doubt, references herein
to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation. 
If any relevant sections of the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture.  The parties
further acknowledge that references to the Indenture herein are references to
the Indenture as in effect on the date of its execution and if the Indenture is
amended, modified or supplemented following its execution, any such amendment,
modification or supplement will be disregarded for purposes of this Confirmation
(other than Section 8(b)(ii) below) unless the parties agree otherwise in
writing.  The Transaction is subject to early unwind if the closing of the
Convertible Securities is not consummated for any reason, as set forth below in
Section 8(k).

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in

 

--------------------------------------------------------------------------------


 

reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first” and (iii) in respect of Section 5(a)(vi) of the Agreement
(a) the election that the “Cross Default” provisions shall apply to Dealer with
a “Threshold Amount” equal to 3% of the shareholders’ equity of The Goldman
Sachs Group, Inc. (“GS Group”) as of the Trade Date, (b) the deletion of the
phrase “, or becoming capable at such time of being declared,” from clause
(1) thereof, (c) the following language added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.” and (d) the term “Specified Indebtedness” shall have the
meaning specified in Section 14 of the Agreement, except that such term shall
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business). All of the obligations of Dealer hereunder shall
be unconditionally guaranteed in favor of Counterparty by GS Group under the
guarantee filed as Exhibit 10.45 to GS Group’s Form 10-K filed with the
Securities and Exchange Commission on February 7, 2006.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

December 15, 2016

 

 

 

Effective Date:

 

The closing date of the initial issuance of the Convertible Securities.

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.01 (Ticker Symbol: “FOLD”).

 

 

 

Number of Options:

 

The number of Convertible Securities constituting

 

2

--------------------------------------------------------------------------------


 

 

 

 

Firm Securities (as defined in the Purchase Agreement) in denominations of
USD1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Securities. For the avoidance of doubt, the
Number of Options outstanding shall be reduced by each exercise of Options
hereunder.

 

 

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Conversion Rate” (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to a Fundamental Change Adjustment or a Discretionary
Adjustment).

 

 

 

 

 

Fundamental Change Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.06 of the Indenture.

 

 

 

 

 

Discretionary Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 4.05(b) of the
Indenture.

 

 

 

 

 

Strike Price:

 

As of any date, an amount in USD equal to USD1,000 divided by the Option
Entitlement as of such date. The Strike Price shall be rounded by the
Calculation Agent in accordance with the applicable provisions of the Indenture.

 

 

 

 

 

Cap Price:

 

USD7.2000

 

 

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of (i) the Applicable
Percentage, (ii) the Number of Options and (iii) the Option Entitlement.

 

 

 

 

 

Applicable Percentage:

 

20.00%

 

 

 

 

 

Premium:

 

USD2,421,000.00

 

 

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

 

Procedures for Exercise:

 

 

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount; provided that, no Conversion Date shall be deemed to have
occurred with respect to Exchanged Securities or Excluded Convertible Securities
(such Convertible Securities, other than Exchanged Securities and Excluded
Convertible Securities, the “Relevant Convertible Securities” for such
Conversion Date).

 

 

 

 

 

Exchanged Securities:

 

With respect to any Conversion Date, any Convertible Securities with respect to
which Counterparty makes the election described in Section 4.12 of the Indenture
and the financial institution designated by Counterparty accepts such
Convertible Securities in accordance with Section 4.12 of the

 

3

--------------------------------------------------------------------------------


 

 

 

Indenture. For the avoidance of doubt, (i) Convertible Securities are “accepted”
for purposes of the foregoing upon the earlier of the declaration of the
designated financial institution’s agreement to exchange such Convertible
Securities or delivery of such Convertible Securities to such financial
institution for purposes of such exchange and (ii) any Exchanged Securities will
be treated as Convertible Securities on any subsequent Conversion Date with
respect to such securities, unless such securities are Exchanged Securities on
such subsequent Conversion Date.

 

 

 

Excluded Convertible Securities:

 

Convertible Securities subject to the occurrence of an Excluded Conversion
Event, as described in Section 8(b)(i).

 

 

 

Exercise Period:

 

The period from and excluding the Effective Date to and including the Expiration
Date.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Automatic Exercise on
Conversion Dates:

 

Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, 5:00
P.M., New York City time, on (i) in the case the applicable Relevant Convertible
Securities will be settled by Counterparty by delivery of Shares only (together
with cash in lieu of any fractional Share), the Scheduled Trading Day
immediately following the relevant Conversion Date, or (ii) otherwise, the
Scheduled Trading Day immediately preceding the first Scheduled Trading Day of
the relevant Cash Settlement Averaging Period; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities for any Conversion Date occurring during the period from
and including the 65th “Scheduled Trading Day” (as defined in the Indenture)
prior to the Maturity Date, to and including the Expiration Date (such period,
the “Final Conversion Period”), the Notice Deadline shall be 5:00 P.M., New York
City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the Maturity Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to

 

4

--------------------------------------------------------------------------------


 

 

 

make any payment or delivery in respect of any exercise of Options hereunder and
such obligation in respect of such exercise shall be permanently extinguished
unless Counterparty notifies Dealer in writing prior to 5:00 P.M., New York City
time, on the Notice Deadline in respect of such exercise, of (i) the number of
Relevant Convertible Securities being converted on the related Conversion Date
(specifying, if applicable, whether all or any portion of such Convertible
Securities are Convertible Securities as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to
Section 4.06 of the Indenture (the “Make-Whole Convertible Securities”)),
(ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Securities for such Conversion Date, (iii) whether such Relevant
Convertible Securities will be settled by Counterparty by delivery of cash,
Shares or a combination of cash and Shares and, if such a combination, the
“Specified Dollar Amount” (as defined in the Indenture) and (iv) the first
“Scheduled Trading Day” (as defined in the Indenture) of the relevant
“Observation Period” (as defined in the Indenture), if any; provided that in the
case of any exercise of Options in connection with the conversion of any
Relevant Convertible Securities for any Conversion Date occurring during the
Final Conversion Period, the contents of such notice shall be as set forth in
clauses (i) and (ii) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder, in respect of any election of a settlement
method with respect to the Convertible Securities. For the avoidance of doubt,
if Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure. If applicable, the Notice of Exercise shall also
contain the Settlement Method Election Provisions.

 

 

 

Notice of Final Convertible Security
Settlement Method:

 

Counterparty shall notify Dealer in writing of the final settlement method (and,
if applicable, the final Specified Dollar Amount) elected (or the default
settlement method that applies pursuant to Section 4.03(a)(i) of the Indenture)
with respect to the Convertible Securities before 5:00 P.M. (New York City time)
on the earlier to occur of (x) the date on which it makes the irrevocable
election of a settlement method in accordance with Section 8.01(l) of the
Indenture and (y) September 15, 2023. If

 

5

--------------------------------------------------------------------------------


 

 

 

 

applicable, the Notice of Final convertible Security Settlement Method shall
also contain the Settlement Method Election Provisions.

 

 

 

 

 

Dealer’s Telephone Number

 

 

 

and Telex and/or Facsimile Number

 

 

 

and Contact Details for purpose of

 

 

 

Giving Notice:

 

As specified in Section 6(b) below.

 

 

 

 

Settlement Terms:

 

 

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, the settlement date for the cash (if any) and/or Shares
(if any) to be delivered in respect of the Relevant Convertible Securities for
the relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Cash Settlement Averaging Period,
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 P.M.,
New York City time, or (iii) the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M.,
New York City time.

 

 

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”):

 

 

 

 

 

 

 

(i) (I) the product of the Applicable Percentage and a number of Shares equal to
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities for such
Conversion Date pursuant to Section 4.03(a)(ii)(C) of the Indenture (except that
such number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03(b) of the Indenture and shall be rounded down
to the nearest whole number) and (II) cash in lieu of any fractional Share
resulting from such rounding; and/or

 

 

 

 

 

 

 

(ii) cash equal to the product of the Applicable Percentage and the excess of
(I) the “Daily Principal Portion” (as defined in the Indenture) over
(II) USD1,000 divided by 60, for each “VWAP Trading Day” (as defined in the
Indenture) during the relevant Cash Settlement Averaging Period per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date pursuant to Section 4.03(a)(ii)(B) or 4.03(a)(ii)(C) of the Indenture,

 

6

--------------------------------------------------------------------------------


 

 

 

as applicable;

 

 

 

 

 

for each of clauses (i) and (ii), determined as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Convertible Security Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Relevant Convertible Securities (collectively, the “Convertible Obligation”);
provided that (i) if the “Daily VWAP” (as defined in the Indenture) for any
“VWAP Trading Day” (as defined in the Indenture) during any Cash Settlement
Averaging Period is equal to or greater than the Cap Price, then clause (ii) of
the relevant Daily Conversion Value for such VWAP Trading Day shall be
determined as if such Daily VWAP for such VWAP Trading Day were deemed to equal
the Cap Price and (ii) for the avoidance of doubt, the Delivery Obligation shall
be determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date.
Notwithstanding the foregoing, in all events the Delivery Obligation shall be
capped so that the value of (x)(I) the number of Shares comprising the Delivery
Obligation multiplied by the Share Obligation Value Price plus (II) the amount
of cash comprising the Delivery Obligation, does not exceed (y) the relevant Net
Convertible Share Obligation Value. For the avoidance of doubt, if the “Daily
Conversion Value” (as defined in the Indenture) for any “VWAP Trading Day” (as
defined in the Indenture) occurring in the relevant Cash Settlement Averaging
Period is less than or equal to USD1000.00 divided by 60, Dealer will have no
delivery obligation hereunder in respect of such VWAP Trading Day.

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with
Section 4.03(a)(i) of the Indenture with a Specified Dollar Amount of at least
USD1,000 (a “Cash Election”) and (ii) such Notice of Exercise (or such Notice of
Final Convertible Security Settlement Method, as the case may be) contains all
of the Settlement Method Election Provisions, the

 

7

--------------------------------------------------------------------------------


 

 

 

Convertible Security Settlement Method shall be the settlement method actually
so elected by Counterparty in respect of such Relevant Convertible Securities;
otherwise, the Convertible Security Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities
with a Specified Dollar Amount of USD1,000 per Relevant Convertible Security
(the Observation Period applicable to such settlement method, the “Cash
Settlement Averaging Period” for such Relevant Convertible Securities).

 

 

 

Settlement Method Election Provisions:

 

In order for the Convertible Security Settlement Method to be the settlement
method actually elected by Counterparty under the Indenture in respect of the
applicable Relevant Convertible Securities in accordance with “Convertible
Security Settlement Method” above, the related Notice of Exercise (or Notice of
Final Convertible Security Settlement Method, as the case may be) must contain
in writing the following representations, warranties and acknowledgments from
Counterparty to Dealer as of such notice delivery date (except that such
representations, warranties and acknowledgments will not be required in the case
where the Relevant Convertible Securities will be settled by Counterparty by
delivery of a combination of cash and Shares with a Specified Dollar Amount
equal to USD1,000 where Counterparty has either (x) failed to elect a settlement
method under the Indenture in respect of the applicable Relevant Convertible
Securities so that Counterparty is deemed to have elected such settlement method
by default pursuant to Section 4.03(a)(i) of the Indenture or (y) merely
confirmed such deemed election of the default settlement method pursuant to
Section 4.03(a)(i) of the Indenture):

 

 

 

(i) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares;

 

 

 

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the settlement method
under the Indenture for the Relevant Convertible Securities or the Convertible
Security Settlement Method to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for Shares) or to raise
or depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered

 

8

--------------------------------------------------------------------------------


 

 

 

into or altered any hedging transaction relating to the Shares corresponding to
or offsetting the Transaction within the meaning of Rule 10b5-1(c) under the
Exchange Act;

 

 

 

 

 

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

 

 

 

 

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 

 

 

 

 

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash comprising the
settlement obligation under the Indenture in respect of the Relevant Convertible
Securities; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer, within the time
period set forth above, with a single notice of the aggregate number of Shares
and/or amount of cash comprising the settlement obligation under the Indenture
in respect of the Relevant Convertible Securities for all Exercise Dates
occurring during such period (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with

 

9

--------------------------------------------------------------------------------


 

 

 

respect to a Notice of Exercise or Notice of Convertible Security Settlement
Method, as the case may be, as set forth above, in any way).

 

 

 

Net Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities as to a Conversion Date, the
product of (x) the Applicable Percentage and (y) difference of (i) the Total
Convertible Share Obligation Value of such Relevant Convertible Securities for
such Conversion Date minus (ii) the aggregate principal amount of such Relevant
Convertible Securities for such Conversion Date.

 

 

 

Total Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (except that such
number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03(b) of the Indenture) multiplied by (B) the
Share Obligation Value Price plus (ii) an amount equal to (A) the fractional
Shares, if any, that would have resulted but for the rounding under (i)(A) above
multiplied by (B) the Share Obligation Value Price plus (iii) an amount of cash
equal to the aggregate amount of cash that Counterparty is obligated to deliver
to the holder(s) of Relevant Convertible Securities for such Conversion Date
pursuant to the Indenture; provided that, the Total Convertible Share Obligation
Value shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Discretionary Adjustment and any interest payment that Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date.

 

 

 

Share Obligation Value Price:

 

The opening price as displayed under the heading “Op” on Bloomberg page “FOLD.Q
<Equity>” (or any successor thereto) on the applicable Settlement Date.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

10

--------------------------------------------------------------------------------


 

Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 4.04(a) through (e) of the Indenture
that the Calculation Agent determines would result in an adjustment under the
Indenture by reference to such Section thereof (an “Adjustment Event”), the
Calculation Agent shall make the corresponding adjustment in respect of any one
or more of the Strike Price, the Number of Options, the Option Entitlement and
any other term relevant to the exercise, settlement, payment or other terms of
the Transaction, subject to “Discretionary Adjustments” below (other than the
Cap Price), to the extent an analogous adjustment would be made under the
Indenture, and (ii) upon the occurrence of any Adjustment Event and/or any
Potential Adjustment Event, the Calculation Agent shall determine the economic
effect of such Adjustment Event and/or Potential Adjustment Event and, if the
Calculation Agent, acting in good faith and in a commercially reasonable manner,
determines that such economic effect is material, shall, but without duplication
of any adjustment pursuant to clause (i) above, make any further adjustment to
the Cap Price consistent with the “Calculation Agent Adjustment” set forth in
Section 11.2(c) of the Equity Definitions (as modified hereby) to preserve the
fair value of the Transaction after taking into account such Adjustment Event
and/or Potential Adjustment Event; provided that the Cap Price shall not be
adjusted so that it is less than the Strike Price. As soon as reasonably
practicable upon the occurrence of any Adjustment Event, Counterparty shall
notify the Calculation Agent of such Adjustment Event; and once the adjustments
to be made to the terms of the Indenture and the Convertible Securities in
respect of such Adjustment Event have been determined, Counterparty shall as
soon as reasonably practicable notify the Calculation Agent in writing of the
details of such adjustments.

 

 

 

 

 

In addition, the Calculation Agent shall, to the extent the Calculation Agent
determines practicable, make a corresponding adjustment to the settlement terms
of

 

11

--------------------------------------------------------------------------------


 

 

 

the Options (but without duplication of any adjustment pursuant to the foregoing
paragraph) to the extent an analogous adjustment would be made pursuant to
Section 4.05(a) of the Indenture; provided that the Calculation Agent may limit
or alter any such adjustment referenced in this sentence so that the fair value
of the Transaction is not reduced as a result of such adjustment. For the
avoidance of doubt, Dealer shall not have any delivery obligation hereunder in
respect of any “Distributed Property” delivered by Counterparty pursuant to the
second sentence of Section 4.04(c) of the Indenture or any payment obligation in
respect of any cash paid by Counterparty pursuant to the second sentence of
Section 4.04(d) of the Indenture (collectively, the “Dilution Adjustment
Fallback Provisions”), and no adjustment shall be made to the terms of the
Transaction (other than, if applicable pursuant to the preceding paragraph, the
Cap Price) on account of any event or condition described in the Dilution
Adjustment Fallback Provisions.

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 4.05(a) of the
Indenture or pursuant to Section 4.07(a) of the Indenture or any supplemental
indenture entered into thereunder or in connection with any proportional
adjustment or the determination of the fair value of any securities, property,
rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment of the Transaction in a commercially reasonable manner.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, except to the extent
set forth under the provisions set forth under “Consequences of Announcement
Events” and “Announcement Event” below, a “Merger Event” means the occurrence of
any event or condition set forth in Section 4.07(a) of the Indenture.

 

 

 

Consequences of Merger Events/ Tender Offers:

 

Notwithstanding Section 12.2 of the Equity Definitions, (i) upon the occurrence
of a Merger Event that the Calculation Agent determines by reference to Section
4.07(a) of the Indenture would result in an adjustment under the Indenture, the
Calculation Agent shall make a corresponding adjustment in respect of any one or
more of the

 

12

--------------------------------------------------------------------------------


 

 

 

nature of the Shares, the Strike Price, the Number of Options, the Option
Entitlement and any other term relevant to the exercise, settlement, payment or
other terms of the Transaction; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment; and provided
further that the Calculation Agent may limit or alter any such adjustment
referenced in this clause (i) so that the fair value of the Transaction is not
reduced as a result of such adjustment; and provided further that if, with
respect to a Merger Event, (x) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation organized under the laws of the United States, any
state thereof or the District of Columbia or (y) the Counterparty to the
Transaction following such Merger Event will not be a corporation organized
under the laws of the United States, any state thereof or the District of
Columbia and/or will not be the Issuer or a wholly-owned subsidiary of Issuer
whose obligations hereunder are fully and unconditionally guaranteed by Issuer
following such Merger Event, in either case, Cancellation and Payment
(Calculation Agent Determination) shall apply; and (ii) upon the occurrence of a
Merger Event, a “Merger Event” (as defined in the Equity Definitions) and/or a
Tender Offer, the Calculation Agent shall determine the economic effect of such
Merger Event, “Merger Event” (as defined in the Equity Definitions) and/or
Tender Offer and, if the Calculation Agent, acting in good faith and in a
commercially reasonable manner, determines that such economic effect is
material, shall, but without duplication of any adjustment pursuant to clause
(i) above, make such further adjustments to the Cap Price to preserve the fair
value of the Transaction; provided that the Cap Price shall not be adjusted so
that it is less than the Strike Price.

 

 

 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of

 

13

--------------------------------------------------------------------------------


 

 

 

consideration, (ii) if holders of Shares affirmatively make such an election,
the weighted average of the types and amounts of consideration to be received by
the holders of Shares that affirmatively make such an election, and (iii) the
details of the adjustment to be made under the Indenture in respect of such
Merger Event.

 

 

 

Consequences of Announcement Event:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”; provided further that, in respect of an
Announcement Event, Section 12.3(d)(i)(A) of the Equity Definitions shall be
amended by replacing the words “exercise, settlement, payment or any other terms
of the Transaction (including, without limitation, the spread)” with “Cap
Price”. An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.

 

 

 

Announcement Event:

 

(i) The public announcement (x) by Issuer or any of its affiliates of any Merger
Event, “Merger Event” (as defined in the Equity Definitions) or Tender Offer,
the intention to enter into a Merger Event, “Merger Event” (as defined in the
Equity Definitions) or Tender Offer or any transaction or event that, if
completed, would constitute a Merger Event, “Merger Event” (as defined in the
Equity Definitions) or Tender Offer or (y) by a party to the relevant proposed
transaction or its affiliate of any Merger Event, “Merger Event” (as defined in
the Equity Definitions) or Tender Offer, the intention to enter into a Merger
Event, “Merger Event” (as defined in the Equity Definitions) or Tender Offer or
any transaction or event that in the commercially reasonable determination of
the Calculation Agent is likely to lead to a Merger Event, “Merger Event” (as
defined in the Equity Definitions) or Tender Offer (it being understood that the
Calculation Agent may make such determination by reference to the impact of such
announcement on the market for the Shares or options relating to the Shares and
such other factors as the Calculation Agent deems relevant in its commercially
reasonable determination), (ii) the public announcement by Issuer or any of its
subsidiaries of any acquisition where the aggregate consideration exceeds 25% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) that the Calculation Agent, acting in good faith and
in a commercially reasonable manner, determines has a material economic effect
on the fair value of the

 

14

--------------------------------------------------------------------------------


 

 

 

Transaction (it being understood that the events referred to in Section
11.2(e)(vii) of the Equity Definitions, as amended hereby, will exclude the
public announcement by the Issuer or any of its subsidiaries of any acquisition
where the aggregate consideration is equal to or less than 25% of the market
capitalization of the Issuer as of the date of such announcement), (iii) the
public announcement by Issuer of an intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event, “Merger Event” (as defined in the Equity Definitions), Tender
Offer and/or Acquisition Transaction or (iv) any subsequent public announcement
of a change to a transaction or intention that is the subject of an announcement
of the type described in clause (i), (ii) or (iii) of this sentence (including,
without limitation, a new announcement, whether or not by the same party,
relating to such a transaction or intention or the announcement of a withdrawal
from, or the abandonment or discontinuation of, such a transaction or intention)
(in each case, whether such announcement is made by Issuer or a third party);
provided that, for the avoidance of doubt, the occurrence of an Announcement
Event with respect to any transaction or intention shall not preclude the
occurrence of a later Announcement Event with respect to such transaction or
intention.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, NYSE MKT, The
NASDAQ Global Select Market or The NASDAQ Global Market or the NASDAQ Capital
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

15

--------------------------------------------------------------------------------


 

Additional Disruption Events:

 

 

 

 

 

(a) Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

(b) Failure to Deliver:

 

Applicable

 

 

 

(c) Insolvency Filing:

 

Applicable

 

 

 

(d) Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby modified
by:

 

 

 

 

 

(a)         inserting the following words at the end of clause (A) thereof: “in
the manner contemplated by the Hedging Party on the Trade Date”;

 

 

 

 

 

(b)         inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further

 

16

--------------------------------------------------------------------------------


 

 

 

avoidance of doubt, the transactions or assets referred to in phrases (A) or (B)
above must be available on commercially reasonable pricing and other terms.”;

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by replacing, in the third line thereof, the words “to terminate the
Transaction”, with the words “ to terminate (x) the Transaction or (y) a portion
of the Transaction affected by such Hedging Disruption (with such election
between the immediately preceding clauses (x) and (y) made by the Hedging Party
in its commercially reasonable discretion)”.

 

 

 

(e) Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

17

--------------------------------------------------------------------------------


 

3.              Calculation Agent:

 

Dealer; provided that following the occurrence and during the continuation of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, if the Calculation Agent fails to
timely make any calculation, adjustment or determination required to be made by
the Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate an independent, nationally
recognized equity derivatives dealer to replace Dealer as Calculation Agent over
the period during which such Event of Default has occurred and is continuing,
and the parties hereto shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

 

 

 

 

 

Following any determination, adjustment or calculation by the Calculation Agent,
the Calculation Agent shall, upon request from Counterparty, promptly provide
Counterparty with a written report (in a commonly used file format for the
storage and manipulation of financial data) describing in reasonable detail such
determination, adjustment or calculation (but without disclosing Dealer’s
confidential or proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information).

 

4.     Account Details:

 

Dealer Payment Instructions:

 

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA:  021-000021

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.     Offices:

 

The Office of Dealer for the Transaction is:

 

200 West Street, New York, New York 10282-2198

 

The Office of Counterparty for the Transaction is:

 

Not Applicable.

 

6.     Notices: For purposes of this Confirmation:

 

(a)           Address for notices or communications to Counterparty:

 

To:

Amicus Therapeutics, Inc.

 

1 Cedar Brook Drive

 

18

--------------------------------------------------------------------------------


 

 

Cranbury, NJ 08512

Attn:

Chip Baird

 

Chief Financial Officer

Telephone:

609-662-5022

Email:

cbaird@amicusrx.com

 

 

With a copy to:

 

 

 

Attn:

Ellen Rosenberg

 

General Counsel

Telephone:

609-662-5019

Email:

erosenberg@amicusrx.com

 

 

(b)                                 Address for notices or communications to
Dealer:

 

 

To:

Goldman, Sachs & Co.

 

200 West Street

 

New York, NY 10282-2198

Attn:

Bennett Schachter

 

Structured Equity Group

Telephone:

212-902-2568

Facsimile:

212-902-3000

Email:

bennett.schachter@gs.com

 

 

With a copy to:

 

 

 

Attn:

Joshua Murray

Telephone:

212-902-3291

Email:

Joshua.Murray@gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 8(c) below, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Exchange Act, when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(ii)           On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (y) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

19

--------------------------------------------------------------------------------


 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging — Contracts in Entity’s Own
Equity (or any successor issue statements).

 

(iv)          As of the Trade Date (or at any time during the ten business day
period immediately preceding the Trade Date), Counterparty and its affiliates
have not announced or been engaged in an “issuer tender offer” as such term is
defined in Rule 13e-4 under the Exchange Act, nor is it aware of any third party
tender offer with respect to the Shares within the meaning of Rule 13e-1 under
the Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.
Based on such resolutions, neither Dealer nor any of its affiliates shall be
subject to the restrictions under Section 203 of the Delaware General
Corporation Law as an “interested stockholder” of Counterparty by virtue of (A)
its role as initial purchaser of, or market-maker in, the Convertible
Securities, (B) its entry into the Transaction and/or (C) any hedging
transactions in Counterparty’s securities in connection with the Transaction.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(viii)        On each of the Trade Date and the Premium Payment Date,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)          [Reserved]

 

(x)           To Counterparty’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) (in each case, excluding requirements under U.S.
federal securities laws generally applicable to ownership of shares of common
stock listed on the Exchange) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(xi)          Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, including, without
limitation, the transaction that is the subject of this confirmation and any
transactions related hereto or contemplated hereby; (B) will exercise
independent judgment in evaluating the recommendations of Dealer and its
affiliates or associated persons with regard to any such securities transactions
or strategies unless it has otherwise notified Dealer in writing; and (C) has
total assets of at least $50 million. Counterparty will notify Dealer if the
immediately preceding statement contained in this Section 7(a)(xi) ceases to be
true.

 

(xii)         Without limiting the generality of Section 3(a) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or

 

20

--------------------------------------------------------------------------------


 

any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2015, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code.  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

(e)                                  Counterparty shall deliver to Dealer (i) an
incumbency certificate, dated as of the Effective Date, of Counterparty in
customary form and (ii) an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement, Sections 7(a)(vii) and
7(a)(xii) hereof.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

(i)                                     Counterparty represents and warrants
that the assets used in the Transaction (i) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(ii) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

(j)                                    On the Trade Date, neither Issuer nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) of Issuer shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

8.  Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Exercise Date or Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
based on the advice of counsel in the case of clause (ii) below, that such
extension or addition is reasonably necessary or appropriate (i) to maintain or
unwind a commercially reasonable Hedge Position in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
(but only if the Calculation Agent determines that there is a material decrease
in liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to
enable Dealer to effect transactions with respect to Shares or Share Termination
Delivery Units in connection with maintaining or unwinding a commercially
reasonable Hedge Position in a manner that would, if Dealer were Counterparty or
an affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer);
provided that such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner.

 

(b)                                 Additional Termination Events.

 

(i)                                     The occurrence of (A) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture that results in the
Convertible Securities becoming or being declared due and payable pursuant to
the terms of the Indenture, (B) an Amendment Event, or (C) Dealer’s receipt of
notice from Counterparty, within the time period set forth under “Notice of
Exercise” above (provided that, such notice shall be effective for purposes of
this Section 8(b)(i)(C) if given after the Notice Deadline, but prior to 5:00 PM
New York City time, on the fifth Exchange Business Day following the Notice
Deadline, it being understood that in determining the related Excluded
Conversion Unwind Payment, Dealer may take into account, in a commercially
reasonable manner, any additional costs (including, but not limited to, hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its hedging activities (including the unwinding of any hedge position) as a
result of Dealer not having received such notice on or prior to the Notice
Deadline), of a Notice of Exercise in respect of an Excluded Conversion Event,
in each case, shall constitute an Additional Termination Event with respect to
which the Transaction is the sole Affected Transaction and Counterparty is the
sole Affected Party, and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement; provided
that in the case of an Excluded Conversion Event the Transaction shall be
subject to termination only in respect of a number of Options (the

 

22

--------------------------------------------------------------------------------


 

“Affected Number of Options”), equal to the lesser of (1) the number of
Convertible Securities that cease to be outstanding in connection with or as a
result of such Excluded Conversion Event, and (2) the number of Options then
outstanding; provided, further that in the case of an Excluded Conversion Event,
the amount payable pursuant to Section 6 of the Agreement with respect to the
related Affected Number of Options shall be subject to a cap equal to the amount
of the Net Convertible Share Obligation Value that would apply with respect to
such Affected Number of Options if (I) the number of Excluded Convertible
Securities related to such Affected Number of Options were the “Relevant
Convertible Securities”, (II) the “Conversion Date” (as defined in the
Indenture) with respect to such Excluded Convertible Securities were the
“Conversion Date”, and (III) the date of payment with respect to such Early
Termination Date were the “Settlement Date”.  For the avoidance of doubt, in
determining the amount payable in respect of such Affected Transaction pursuant
to Section 6 of the Agreement in connection with an Excluded Conversion Event
(such amount, the “Excluded Conversion Unwind Payment”), the Calculation Agent
shall assume (x) that the relevant Excluded Convertible Securities shall not
have been converted and remain outstanding, (y) in the case of an Induced
Conversion, that any adjustments, agreements, additional payments, deliveries or
acquisitions by or on behalf of Counterparty or any affiliate of Counterparty in
connection therewith had not occurred and (z) except for purposes of determining
the cap applicable to such amount as described in the second proviso to the
immediately preceding sentence, that no holders of Convertible Securities were
entitled to receive any additional Shares pursuant to a Fundamental Change
Adjustment, if any. Counterparty shall notify Dealer promptly following the
occurrence of any Excluded Conversion Event.

 

If Counterparty has notified, or deemed to have notified, Dealer, in accordance
with the requirements set forth herein, in the applicable Notice of Exercise (or
in the Notice of Final Convertible Security Settlement Method, as the case may
be) that it has elected to satisfy its conversion obligation in respect of the
related Excluded Convertible Securities entirely in Shares or in a combination
of cash and Shares, then in lieu of paying the Excluded Conversion Unwind
Payment entirely in cash, Dealer shall pay and/or deliver to Counterparty, on
the date such Excluded Conversion Unwind Payment would otherwise be due (or
within a commercially reasonable period of time thereafter, as determined by
Dealer taking into account existing liquidity conditions and Dealer’s
commercially reasonable hedging and hedge unwind activity or settlement activity
in connection with delivery) (A) in the case where Counterparty has elected to
satisfy its conversion obligation in respect of the related Excluded Convertible
Securities entirely in Shares or in a combination of cash and Shares with a
“Specified Dollar Amount” (as defined in the Indenture) equal to or less than
USD 1,000, a number of Shares equal to the quotient of (x) the amount of such
Excluded Conversion Unwind Payment divided by (y) a market price per Share
(which market price per Share may, but is not required to, correspond to the
“Daily VWAP” over the “Observation Period” (each as defined in the Indenture),
if applicable, with respect to the Excluded Convertible Securities) (the “Market
Price”) determined by the Calculation Agent or (B) in the case where
Counterparty has elected to satisfy its conversion obligation in respect of the
related Excluded Convertible Securities in a combination of cash and Shares with
a “Specified Dollar Amount” (as defined in the Indenture) greater than USD
1,000, (x) an amount of cash equal to the lesser of (1) the amount of such
Excluded Conversion Unwind Payment and (2) the product of (I) the Applicable
Percentage, (II) the excess of such “Specified Dollar Amount” (as defined in the
Indenture) over USD 1,000 and (III) the Affected Number of Options and (y) if
the amount of such Excluded Conversion Unwind Payment exceeds the amount of cash
calculated pursuant to the immediately preceding clause (B)(x)(2), a number of
Shares equal to the quotient of (x) the amount of such excess divided by (y) the
Market Price. Notwithstanding anything to the contrary herein, any payment
calculated pursuant to Section 8(b)(i)(C) in respect of an Excluded Conversion
Event shall not be a “Payment Obligation” to which the Share Termination
Alternative provisions of Section 8(c) below apply; provided that, for the
avoidance of doubt, in the case of a payment or delivery pursuant to Section
8(b)(i)(C) following an Extraordinary Event, the Calculation Agent may adjust
the composition of the Shares as appropriate to reflect the composition of
consideration received by holders of Shares in such Extraordinary Event (as
determined in a manner consistent with the provisions opposite the caption
“Share Termination Delivery Unit” below) and the provisions opposite the caption
“Other Applicable Provisions”

 

23

--------------------------------------------------------------------------------


 

below shall apply.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, absence of redemption right of Counterparty, any
term relating to conversion of the Convertible Securities (including changes to
the conversion rate, conversion rate adjustment provisions, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Securities to amend, in each case without the prior consent of
Dealer (but excluding, for the avoidance of doubt, any amendment, modification
or supplement (x) pursuant to Section 8.01(b) of the Indenture that conforms the
Indenture to the description of Convertible Securities in the Preliminary
Offering Circular dated December 14, 2016, as supplemented by the related
pricing term sheet, as determined by the Calculation Agent, or (y) that is
required to be made pursuant to Section 4.07(a) of the Indenture).

 

“Excluded Conversion Event” means any conversion of Convertible Securities with
a “Conversion Date” (as defined in the Indenture) occurring prior to the 65th
Scheduled Trading Day prior to the Maturity Date.

 

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether any Discretionary Adjustment or otherwise) that is not
required under the terms of the Indenture or (y) an agreement by Counterparty
with the holder(s) of such Convertible Securities whereby, in the case of either
(x) or (y), the holder(s) of such Convertible Securities receive upon conversion
or pursuant to such agreement, as the case may be, a payment of cash or delivery
of Shares or any other property or item of value that was not required under the
terms of the Indenture or (B) after having been acquired from a holder of
Convertible Securities by or on behalf of Counterparty or any of its affiliates
other than pursuant to a conversion by such Holder and thereafter converted by
or on behalf of Counterparty or any affiliate of Counterparty.

 

(ii) (1)                Within 5 Scheduled Trading Days following settlement of
any Repayment Event (as defined below), Counterparty may notify Dealer of such
Repayment Event and the aggregate principal amount of Convertible Securities
subject to such Repayment Event (the “Repayment Convertible Securities”) (any
such notice, a “Repayment Notice”). The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section 8(b)(ii). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act and the rules and regulations thereunder,
in respect of any action taken by Counterparty in respect of a Repayment Event,
including, without limitation, the delivery of a Repayment Notice.

 

(2)                                 Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the related settlement date for the relevant
Repayment Event and correspond to a payment date pursuant to Section 6(d)(ii) of
the Agreement that occurs as promptly as commercially reasonable thereafter) as
an Early Termination Date with respect to a portion (the “Repayment Terminated
Portion”) of the Transaction consisting of a number of Options (the “Repayment
Options”) equal to the lesser of (A) the number of Repayment Convertible
Securities in denominations of USD1,000 that are subject to the relevant
Repayment Event and (B) the Number of Options as of the date Dealer designates
such Early Termination Date, and as of such date, the Number of Options shall be
reduced by the number of Repayment Options.

 

(3)                                 Any payment or delivery in respect of such
termination of the Repayment Terminated Portion of the Transaction shall be made
pursuant to Section 6 of the Agreement and, if applicable, Section 8(c) of this
Confirmation.  Counterparty shall be the sole Affected Party with respect to
such Additional Termination Event and the Repayment Terminated Portion of the
Transaction shall be the sole Affected Transaction. “Repayment Event” means that
(i) any

 

24

--------------------------------------------------------------------------------


 

Convertible Securities are repurchased by Counterparty or any of its
subsidiaries (including in connection with, or as a result of, a Fundamental
Change, a tender offer, exchange offer or similar transaction or for any other
reason), (ii) any Convertible Securities are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Securities is repaid prior to the final maturity date of the
Convertible Securities (other than upon acceleration of the Convertible
Securities described in Section 8(b)(i) of the Confirmation), or (iv) any
Convertible Securities are exchanged by or for the benefit of the Holders (as
defined in the Indenture) thereof for any other securities of Counterparty or
any of its Affiliates (as defined in the Indenture) (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction;
provided that no conversion of Convertible Securities pursuant to the terms of
the Indenture shall constitute a Repayment Event.

 

(4)                                 Counterparty shall cause any Convertible
Securities subject to a Repayment Event to be promptly cancelled and
acknowledges and agrees that, except to the extent provided above in this
Section 8(b)(ii), all such Convertible Securities subject to a Repayment Event
will be deemed for all purposes under the Transaction to be permanently
extinguished and no longer outstanding.

 

(c)                               Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 12.2 of the Equity Definitions or
“Consequences of Merger Events/Tender Offers” above, or Section 12.6, 12.7 or
12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event (i) of an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) of an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control or (iii)
that Counterparty fails to remake the representation set forth in Section
7(a)(i) as of the date of such election.  Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:

 

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above or Section
12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date or dates as the Calculation Agent
may reasonably determine (the “Share Termination Payment Date”), in satisfaction
of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of

 

25

--------------------------------------------------------------------------------


 

 

 

cash equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, based on
advice of counsel, the Shares (the “Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the U.S. public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering of equity securities of similar size, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities of similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Dealer, (D)
provide other customary opinions, certificates and closing documents customary
in form for registered offerings of equity securities of similar size and (E)
afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Counterparty elects
clause (i) above but the items referred to therein are not completed in a timely
manner, or if Dealer, in its sole commercially reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and

 

26

--------------------------------------------------------------------------------


 

certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
“Daily VWAP” (as defined in the Indenture) on such Exchange Business Days, and
in the amounts, requested by Dealer.  This Section 8(d) shall survive the
termination, expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, prior to 9:00 a.m., New York City time, on any day
on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event that could reasonably be expected
to lead to an increase in the Conversion Rate (a “Conversion Rate Adjustment
Event”), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) on such day if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 4.5% and (ii) greater by 0.5% than
the Notice Percentage included in the immediately preceding Repurchase Notice
(or, in the case of the first such Repurchase Notice, greater by 0.5% than the
Notice Percentage as of the date hereof), and, if such repurchase or Conversion
Rate Adjustment Event, or the intention to effect the same, would constitute
material nonpublic information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Repurchase Notice.  The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares plus
the number of Shares underlying any other call options sold by Dealer to
Counterparty and the denominator of which is the number of Shares outstanding on
such day.  In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this Section 8(e)
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses (including losses relating to the Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
state or federal law, regulation or regulatory order, relating to or arising out
of such failure.  If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability.  In addition, Counterparty will reimburse any
Indemnified Party for all reasonable, out-of-pocket expenses (including
reasonable, out-of-pocket counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

 

(f)                                    Transfer and Assignment.  Either party
may transfer or assign any of its rights or obligations under the Transaction
with the prior written consent of the non-transferring party, such consent not
to be unreasonably withheld or delayed; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to (i) any affiliate of Dealer or (ii) any person, or any
person whose obligations would be guaranteed by a person, in either case, of
credit quality equivalent to Dealer’s (or its guarantor’s); provided further
that it shall be a condition to a transfer or assignment by Dealer without
Counterparty’s consent that, as determined by Dealer in good faith, (x) as of
the date of such transfer or assignment, and giving effect thereto, Counterparty
will not be required (or, as determined by Dealer in good faith, reasonably
expected) to pay the transferee, assignee or Dealer on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment and (y) as of the date of such transfer or assignment,
and giving effect thereto, the transferee or assignee

 

27

--------------------------------------------------------------------------------


 

will not be required to withhold or deduct on account of Tax from any payments
under the Agreement or will be required to gross up for such Tax under Section
2(d)(i)(4) of the Agreement. If at any time at which (1) the Equity Percentage
exceeds 8.0%, (2) the Option Equity Percentage exceeds 14.5% or (3) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under Section 203 of the Delaware General Corporation
Law or other federal, state or local law, rule, regulation or regulatory order
or organizational documents or contracts of Counterparty applicable to ownership
of Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Restrictions and with
respect to which such requirements have not been met or the relevant approval
has not been received minus (y) 1% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1), (2) or
(3), an “Excess Ownership Position”), Dealer, in its discretion, is unable to
effect a transfer or assignment to a third party after its commercially
reasonable efforts on pricing and terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that an
Excess Ownership Position no longer exists following such partial termination. 
In the event that Dealer so designates an Early Termination Date with respect to
a portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Option Equity Percentage” as of any day is
the fraction, expressed as a percentage, the numerator of which is the Number of
Shares plus the number of Shares underlying any other call options sold by
Dealer to Counterparty and the denominator of which is the number of Shares
outstanding on such day.  The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially
own” (within the meaning of Section 13 of the Exchange Act) without duplication
on such day and (B) the denominator of which is the number of Shares outstanding
on such day.  In the case of a transfer or assignment by Counterparty of its
rights and obligations hereunder and under the Agreement, in whole or in part
(any such Options so transferred or assigned, the “Transfer Options”), to any
party, withholding of such consent by Dealer shall not be considered
unreasonable if such transfer or assignment does not meet the reasonable
conditions that Dealer may impose including, but not limited, to the following
conditions:

 

(A)                           With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

(B)                           Any Transfer Options shall only be transferred or
assigned to a third party that is a U.S. person (as defined in the Internal
Revenue Code of 1986, as amended);

 

(C)                           Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;

 

(D)                           Dealer will not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater

 

28

--------------------------------------------------------------------------------


 

than an amount that Dealer would have been required to pay to Counterparty in
the absence of such transfer and assignment;

 

(E)                            An Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such transfer and assignment;

 

(F)                             Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax or other documentation as may be
reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (D) and (E) will not occur upon or after such transfer and
assignment; and

 

(G)                           Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(g)                                  Staggered Settlement. Dealer may, by notice
to Counterparty prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on one or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the earlier of the
relevant Conversion Date and the first day of the relevant Cash Settlement
Averaging Period) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)              No Netting or Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party under any other agreement between the parties
hereto, by operation of law or otherwise.

 

(j)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(k)         Early Unwind.  In the event the sale by Counterparty of the Firm
Securities (as defined in the Purchase Agreement) is not consummated pursuant to
the Purchase Agreement for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to the first sentence of Section
7(e), in each case by the close of business in New York on the Premium Payment
Date (or such later date as agreed upon by the parties) (the Premium Payment
Date or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and the
Transaction and all of the respective rights and obligations of Dealer and
Counterparty hereunder shall be cancelled and terminated.  Following such
termination and cancellation, each party shall be released and discharged by the
other party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of either party arising out of, and
to be performed in connection with, the Transaction either prior to or after the
Early Unwind Date.  Dealer and Counterparty

 

29

--------------------------------------------------------------------------------


 

represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(l)             Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Failure
to Deliver, a Hedging Disruption, an Increased Cost of Hedging, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

 

(m) Payment by Counterparty. In the event that, following the payment of the
Premium hereunder by counterparty, an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty owes to
Dealer an amount calculated under Section 6(e) of the Agreement, such amount
shall be deemed to be zero.

 

(n)         Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(o)         Amendment.  This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

(p)         Counterparts.  This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)         Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

(r)            Tax Matters.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the Master
Agreement, shall not include any withholding tax imposed or collected pursuant
to Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Master Agreement.

 

(ii)                                  HIRE Act.  “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Master Agreement, shall not include any tax
imposed on payments treated as dividends from sources within the United States
under Section 871(m) of the Code or any regulations issued thereunder.

 

(iii)                               Tax documentation. Counterparty shall
provide to Dealer a valid U.S. Internal Revenue Service Form W-9, or any
successor thereto, (i) on or before the date of execution of this Confirmation,
(ii) upon reasonable request of Dealer and (iii) promptly upon learning that any

 

30

--------------------------------------------------------------------------------


 

such tax form previously provided by Counterparty has become obsolete or
incorrect.  Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents reasonably requested by Dealer. 
Dealer shall provide to Counterparty a valid U.S. Internal Revenue Service  Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) upon reasonable request of Counterparty and (iii) promptly
upon learning that any such tax form previously provided by Dealer has become
obsolete or incorrect.  Additionally, Dealer shall, promptly upon request by
Counterparty, provide such other tax forms and documents reasonably requested by
Counterparty.

 

(iv)                              Tax Representations.  Counterparty represents
to Dealer that for U.S. federal income tax purposes it is a “U.S. person” (as
that term is used in section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) and an “exempt recipient” (as that term is used in section
1.6049-4(c)(1) of the United States Treasury Regulations).  Dealer represents to
Counterparty that for U.S. federal income tax purposes it is a “U.S. person” (as
that term is used in section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) and an “exempt recipient” (as that term is used in section
1.6049-4(c)(1) of the United States Treasury Regulations).

 

(s)           Amendment to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and (2)
deleting the semi-colon at the end of subsection (B) thereof and inserting the
following words therefor “or (C) at Dealer’s option, the occurrence of any of
the events specified in Section 5(a)(vii) (1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

 

(ii)                                  solely in respect of adjustments to the
Cap Price:  the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

 

(iii)                               solely in respect of adjustments to the Cap
Price:  Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material economic” and adding the words “or options on the Shares, as a
result of, or in connection with, a direct or indirect action by Counterparty
and/or its subsidiaries (including any action in concert with, or consented to
by, Counterparty and/or its subsidiaries)” at the end of the sentence; and

 

(iv) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(t)                                    Waiver of Trial by Jury. EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS

 

31

--------------------------------------------------------------------------------


 

OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

(u)                                 Jurisdiction.  THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN
CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE
LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE
COURTS.

 

(v)                                 Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Daily
VWAP; and (D) any market activities of Dealer and its affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Daily VWAP, each in a manner that may be adverse to Counterparty.

 

(w)                               Designation by Dealer. Notwithstanding any
other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities to
or from Counterparty, Dealer may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

32

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

 

 

By:

s/Daniela Rouse

 

 

 

Name: Daniela Rouse

 

 

 

Title: Vice President

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

s/William D. Baird III

 

 

Name: William D. Baird III

 

 

Title: CFO

 

 

--------------------------------------------------------------------------------